ITEMID: 001-60457
LANGUAGEISOCODE: ENG
RESPONDENT: IRL
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF D.G. v. IRELAND
IMPORTANCE: 1
CONCLUSION: Violation of Art. 5-1;Violation of Art. 5-5;No violation of Art. 3;No separate issue under Art. 8 in respect of lawfulness of detention;No violation of Art. 8 in respect of other complaints;No separate issue under Art. 14+5-1 in respect of situation vis-à-vis other minors;No violation of Art. 14+5-1 in respect of other complaints;Non-pecuniary damage - financial award
JUDGES: Georg Ress
TEXT: 10. The applicant was in the care of the Eastern Health Board (“the Board”) from when he was 2 years of age until the age of majority (18 years). From 1984 to 1986 he was placed in children's homes and thereafter with a foster family. In 1991 the foster placement broke down and the subsequent placement with a “carer” family also broke down due to the applicant's behaviour. Between 1993 and May 1996 he was detained at Oberstown Boys' Centre on foot of assault charges. Subsequent placements failed again due to the applicant's behaviour and in August 1996 the Board placed him in a private and specialised residential unit in the United Kingdom, which placement also failed.
11. In November 1996 the applicant was convicted in the United Kingdom of criminal damage, burglary, arson and aggravated theft (offences committed during his stay in the above-mentioned residential unit) and sentenced to nine months in prison. In February 1997, and at the request of the Board, the Irish High Court granted a warrant (pursuant to the Transfer of Sentenced Persons Act 1995) allowing the applicant to serve the balance of his nine-month sentence in St Patrick's Institution (“St Patrick's”) in Ireland. The applicant was released on 7 March 1997.
12. He slept rough the first night of his release and subsequently resided on a temporary basis in a homeless boys' hostel run on a voluntary basis by a priest. From then until the judicial review proceedings (described below) issued, the applicant's solicitor wrote to the Board five times requesting that proper accommodation be made available to the applicant. A case conference was held on 14 March 1997 where it was agreed that his needs would be met in a high-support therapeutic unit for 16- to 18-year-olds but that no such unit existed in Ireland and could not be put in place in time for the applicant's needs. It was decided that the Board would look into placements outside Ireland and into interim options in Ireland.
13. On 28 April 1997 the High Court appointed a guardian ad litem and gave the applicant leave to apply for judicial review (citing, inter alia, the Board and the Attorney-General as respondents) for (a) a declaration that, in failing to provide suitable care and accommodation for the applicant and in discriminating against him as compared with other children, the respondents deprived the applicant of his constitutional rights under, in particular, Articles 40 § 1, 40 § 3 (1), 40 § 3 (2) and 42 § 5 of the Irish Constitution. The applicant referred in this context to his being a child at risk, namely dangerous to himself and potentially to others, and pointed out that the lack of appropriate care meant that his rights had not been vindicated; (b) an order of mandamus and an injunction directing the respondents to provide suitable care and accommodation for the applicant were also requested. The grounds submitted by the applicant related to the Board's failure to comply with its statutory duties to provide such accommodation under sections 4, 5, 16 and 38 the Child Care Act 1991; and (c) damages, although the applicant had submitted that he would suffer irreparable loss and damage for which monetary compensation would not suffice (hence the application for an order of mandamus and an injunction).
14. The application for interlocutory relief (namely for relief until the making of a final order following the hearing of the case) came before the High Court on 6, 12, 21 and 30 May 1997. However, on 4 June 1997 the applicant was assaulted by another resident with an iron bar and taken to hospital with a fractured skull. He was operated on and subsequently discharged on 12 June 1997 and spent that night in bed-and-breakfast accommodation. On 13 June 1997 the application was adjourned on the basis that the applicant would reside in the hostel (run by the priest) under continuous 24-hour supervision of childcare workers of the Board. The Board was to continue its enquiries for a suitable facility. On 17 June 1997 the High Court ordered that the applicant reside in Kilnacrot Abbey, another hostel, under the care of social workers of the Board.
15. The interlocutory matter was again considered by the High Court on 26 and 27 June 1997. Evidence was presented to the effect that the applicant's continued residence in that hostel was no longer feasible. Evidence was also heard from the Board's leader responsible for the applicant's case who stated that the Board's facilities could no longer cater for the applicant. A consultant psychiatrist at the Central Mental Hospital in Dublin gave evidence to the effect, inter alia, that he knew of no services in the State that could even start to address the problems the applicant represented. A report was presented detailing a number of serious incidents, including threats of assault made by the applicant, and the court heard the legal submissions of the parties.
16. The High Court delivered its judgment on 27 June 1997. The High Court judge commented at the outset as follows:
“This is yet another case in which the Court is called upon to exercise an original Constitutional jurisdiction with a view to protecting the interests and promoting the welfare of a minor. The application arises because of the failure of the State to provide an appropriate facility to cater for the particular needs of this applicant and others like him. It is common case that what is required to deal with his problem is a secure unit where he can be detained and looked after. No such unit exists in this State and even if one did, there is no statutory power given to the Court to direct the applicant's detention there. Such being the case, and in the absence of either legislation to deal with the matter or the facilities to cater for the applicant, I have in the short-term to do the best that I can with what is available to me.”
17. The judgment described the applicant's history and family situation as “quite appalling”. He was one of a family of five children. His father was serving a life sentence for murder and serious sexual offences. His mother lived a “chaotic lifestyle”, refusing to settle in any type of permanent accommodation. Of his siblings, only one led a normal life. The others were in care, in detention or were drug users.
18. On the evidence before it, the High Court accepted that the applicant was not mentally ill but that he had a serious personality disorder; that he was a danger to himself and to others; that he had a history of criminal activity, violence and arson; that he had absconded from non-secure institutions; that he had failed to cooperate with the Board and its staff; and that he had failed to cooperate in the carrying out of a psychiatric assessment of him in the past. It was “common case” that the applicant required a “secure unit where he can be detained and looked after” and that no such unit existed in Ireland. The High Court judge considered the welfare of the child to be paramount, noted the conflicting constitutional right to liberty of the applicant and observed that the evidence before him as to the child's needs and the facilities available would resolve the conflict. The court considered that there were four possible options.
19. In the first place, the High Court could order the applicant's release from the custody of the Board. However, given the real risk of serious self-injury possibly resulting in death, this option was excluded. Secondly, the applicant could be sent back to Kilnacrot Abbey. However, given the danger he posed to himself and to others and his previous lack of cooperation, the Court ruled out this possibility. The third option was the Central Mental Hospital but the evidence before the High Court and the applicant's own preference ruled out this option.
20. The fourth option was the applicant's detention in St Patrick's, which option was adopted with “considerable reluctance” by the court as the only manner of vindicating the applicant's constitutional rights. The High Court acknowledged that it was a penal institution. However, having noted the conflicting constitutional rights of the applicant, the applicant's needs, the constitutional obligations of the State to the applicant and the relevant jurisprudence of the High and Supreme Courts in similar cases, the High Court judge was satisfied that the evidence supported his findings that, in the absence of any other facility within the State, the place most suitable to ensure the applicant's welfare was St Patrick's, and that the High Court could exercise its “inherent jurisdiction” developed by the jurisprudence (to which the judgment referred) in making an order for the applicant's detention there. It was noted that the applicant had been in that institution previously and seemed to have done well there. Accordingly, he ordered that the applicant be brought to St Patrick's by the police and be detained there for three weeks (until 18 July 1997), all parties agreeing that detention for longer was not appropriate. The High Court judge pointed out in conclusion that he was
“extremely unhappy at having to make this order ... but of the four options available to [him] it is the one which, in [his] view, is best suited to the welfare and needs of this applicant in the short term. It is not a solution. None of the other options are a solution either. But of the four unattractive options it seems to [him] that from the welfare of this applicant it is the least offensive and in [his] view his welfare will be best served by being committed there as [he has] ordered”.
21. Certain conditions were attached to the order by the High Court. The applicant was to be subject to the “normal discipline” of that institution and was to have a full psychiatric assessment. The “fullest cooperation” was requested by the High Court between the Board and the authorities of the institution as regards access by the staff of the Board to the applicant to allow the professionals who had been dealing with the applicant to have input into his welfare whilst in St Patrick's, provided that that did not create insuperable difficulties from the point of view of the management of the institution. In particular, the High Court recommended that the normal visiting restrictions applicable be waived as much as possible in the vital twenty-four hours after the applicant's detention.
22. Moreover, the High Court's concerns about the suicide risks presented by the applicant were to be notified to the Governor of St Patrick's and the appropriate facilities were to be put in place in this respect. The High Court was to receive a report by the psychiatric staff of St Patrick's and by the Board on the applicant's progress, if any, and on his general well-being by 16 July 1997. There was to be liaison between the Board and the guardian ad litem, the latter of whom was to obtain the reports to be prepared for the court on the applicant. In the meantime, the Board was to continue to try to find a suitable place for the applicant's needs outside the jurisdiction and the matter was to be reviewed by the High Court on 18 July 1997.
23. On the same day (27 June 1997) the applicant was brought to St Patrick's and placed in a padded cell overnight.
24. The following day, the Chief Officer informed the applicant of the rules and regulations, the daily routine and of the services that were on offer (educational, welfare, spiritual, library, gym, work and recreation), which latter matters were detailed in a booklet given to the applicant. The applicant was asked if he wished to attend educational classes. He made no such request and did not participate in the institution's educational programme.
25. The applicant appealed to the Supreme Court. He referred to the Board's failure to fulfil its statutory duties under sections 36 and 38 of the Child Care Act 1991 and to respond to his constitutional rights under Article 42 § 5. He also submitted that detention in a penal institution did not appropriately harmonise his conflicting rights under Article 42 § 5 and Article 40 § 4 (1). He also dealt, in his submissions, with the place of detention proposed by the High Court arguing that, if detention was necessary and lawful to protect and vindicate a child's rights, detention in a penal institution was not. A penal institution is a place of punishment, the effect of detention there, with or without conviction, constituted punishment and it was completely different to a high-security unit staffed by qualified childcare workers and operated in a manner consistent with Article 42 of the Constitution. His placement in a suitable high security environment would be more appropriate to his needs and the effect of such an order would be to oblige the Board to comply with its statutory duties and the State to comply with its constitutional duties through the Board. He also relied on Article 5 § 1 (d) of the Convention.
26. On 7 July 1997 the Governor prepared a short conduct report for the Supreme Court in which he noted that the applicant was well behaved, mixed freely with other inmates and had not come under any adverse attention.
27. The Supreme Court heard the applicant's appeal on 9 July 1997 and reserved judgment. Judgment was delivered on 16 July 1997 and, by four votes to one, rejected the appeal. The Chief Justice gave the main judgment of the Supreme Court (two judges concurring) and described the issues before him as being whether the High Court had jurisdiction to order the detention of the applicant and, if so, whether that jurisdiction extended to making an order directing the applicant's detention in a penal institution and, if so, whether the jurisdiction was properly exercised in the applicant's case.
28. The Chief Justice noted that (apart from the particular jurisdiction assigned by the Constitution and by the Statute) the High Court has an inherent jurisdiction “as ample as the defence of the Constitution requires”. The Chief Justice noted the conflicting constitutional rights of the applicant at issue in the case: on the one hand, he had the right to liberty (Article 40) and, on the other hand, he had the unenumerated right “to be fed and to live, to be reared and educated, to have the opportunity of working and of realising his or her personality and dignity as a human being”. The Chief Justice accepted that the High Court could be called upon to establish a priority of such rights as the case demanded. He noted that all parties agreed that the applicant's welfare (which was of paramount importance) required his detention in a “safe and secure unit”, but he regretted that the High Court judge was forced, by reason of the lack of any suitable facility, to order the applicant's detention in a penal institution.
29. In conclusion, the Chief Justice was satisfied that the High Court had jurisdiction to make the order it did, that it did so in a lawful manner consistent with the requirements of the welfare of the applicant and that the High Court was correct in exercising such jurisdiction for a short period of time. He added, however, that the exercise by the courts of their jurisdiction in the case should not be considered by the respondents in the proceedings to relieve them of their statutory obligations regarding the applicant and that they should continue their efforts to make suitable alternative arrangements consistent with the needs of the applicant.
30. A fourth judge considered that the High Court's jurisdiction had not been directly disputed by the parties, and went on to agree with the option chosen by the High Court. The fifth and dissenting judge in the Supreme Court considered that it was not for the courts to conjure up the necessary accommodation but to protect and vindicate the child's rights and for the Board to address its statutory duties and obligations. It was, in that judge's view, a step too far to order the child's detention in a penal institution having regard to his moral, intellectual, physical and social welfare and his rights to liberty, equality and bodily integrity.
31. The High Court heard further expert evidence on 18 July 1997 and apparently the applicant had been cooperative in St Patrick's. The High Court continued his detention in St Patrick's until 23 July 1997 on the conditions previously applicable, the Board being required to inform the court on the return date of the full details and efforts made to provide facilities for the applicant.
32. On 23 July 1997 the Board submitted that it had identified a property which would take a short time to equip and staff to enable it to receive the applicant and it was indicated that it would be ready by 28 July 1997. The Board also indicated that the applicant was to travel to the United Kingdom to be assessed with a view to possible placement there. While the applicant wanted to be immediately released, his guardian ad litem considered that he should not be left on the street. The High Court directed his continued detention in St Patrick's until 28 July 1997 and that every effort should be made by the Board to ensure that the relevant property be ready to receive the applicant by 28 July 1997.
33. On 28 July 1997 the applicant was released from St Patrick's by order of the High Court. Apart from basic personal details and the relevant court orders constituting authority for detention, the applicant's file from that institution contains few entries and his “prisoner's profile” forms were mainly not filled in. There was a note to the effect that he had been placed in a padded cell in June 1997 and a copy of the Governor's report of 7 July 1997.
34. On the same day (28 July 1997) the applicant was placed in the accommodation prepared by the Board under 24-hour supervision. He was allowed to leave the premises occasionally for limited periods. Leave was also given to take the applicant to the United Kingdom for assessment on 31 July 1997.
35. The applicant then absconded from that property and a warrant for his arrest was issued by the High Court on 6 August 1997. He was arrested and brought before the High Court on 8 August 1997. On the same day, and having heard submissions from counsel for the applicant and the Board together with the evidence on behalf of the Board and of the applicant, the High Court ordered the applicant's detention in St Patrick's until 26 August 1997.
36. Conditions were again applied by the High Court to this detention. He was to be subject to the discipline of St Patrick's. A full assessment of the applicant's drug dependency was to be made, the assessment to include any outpatient assessment and/or treatment consistent with the requirements of St Patrick's. There was to be liaison between the authorities of St Patrick's and the Board. By 26 August 1997 the High Court was to be in possession of a report in relation to the applicant's drug-addiction problem prepared by the Board and the staff of St Patrick's. The guardian ad litem was to have liberty to liaise with the authorities of St Patrick's and with the Board. The Governor was requested by the High Court to dispense with the visiting restrictions during the first twenty-four hours of the applicant's detention in so far as possible and consistent with the good running of the institution, to allow the officials of the Board to have full access to the applicant. The matter was adjourned until 26 August 1997.
37. On 26 August 1997 the High Court ordered the applicant's release to the custody of the Board on the same terms as the order of 28 July 1997.
38. On 3 November 1997 the applicant re-entered his judicial-review proceedings. On 10 November 1997 evidence was heard from the Social Work Team Leader, Ms F., on the applicant's case and the applicant was placed in the care of the Board, subject to his attendance at City Motor Sports for practical and vocational education. The case was adjourned to 24 November 1997, on which date it was adjourned to 15 December 1997 to await a progress report from City Motor Sports. On 15 December 1997 the case was adjourned to the following day. On 16 December 1997 the case was adjourned to 19 December 1997 to allow proposals to be made by the Board.
39. On 19 December 1997 the High Court heard evidence from Ms F. in relation to possible long-term accommodation and the case was listed for mention on 22 December 1997, on which date it was listed for mention on 5 January 1998 to allow the Board more time to find appropriate long-term accommodation. On 5 January 1998 evidence was heard from Ms F. and the case was listed for mention on 9 January 1998 in order to give the Board further time. On 9 January 1998 the Board informed the High Court that suitable temporary accommodation was to be ready by February 1998 and the case was adjourned for further discussion to 12 January 1998, on which date the High Court heard evidence from Ms F. It was decided to maintain the care order in force and to adjourn the case until 16 February 1998.
40. On 16 February 1998 the High Court was advised that the applicant had been moved to new short-term accommodation of the Board under 24-hour supervision. The report from City Motor Sports on the applicant was presented and the case was adjourned until 2 March 1998 to allow for his progress to be assessed. On 2 March 1998 the case was adjourned to 23 March 1998 to allow the Board time to prepare recommendations for the reduction of the supervision of the applicant. On 23 March 1998 the High Court ordered that the Board's recommendations be put in place. The recommendations referred to the proposed timing of the withdrawal of supervision, assisting the applicant to obtain his own accommodation and social welfare benefits, the continuation of all necessary social work support after the official care order expired and the informing of the Board's senior management and legal agent of the recommendations given the danger the applicant continued to pose to himself and to others.
41. The applicant remained in the Board's accommodation until April 1998 when he returned to live in the same hostel in which he had stayed in March 1997. On 30 April 1998 his judicial review proceedings were adjourned to 1999. The applicant's eighteenth birthday was on 9 July 1998. He stayed on in the hostel until October 1998 when he was removed to hospital after causing injury to himself.
42. After discharge from the hospital he lived rough on the streets. Having been charged with minor offences he was then charged with more serious offences, was arrested and charged with, inter alia, threatening his uncle with a knife. He was remanded for trial and detained on remand in Mountjoy Prison. The outcome of those proceedings is not known.
43. In his report dated 20 August 1999 addressed to the Department of Justice, St Patrick's medical officer reported that the applicant had been seen by a medical officer on arrival and on several occasions in the following two weeks. The applicant had complained of feeling depressed, especially at night, and was prescribed sleeping tablets. He was referred to a consultant psychiatrist, Mr McC., who kept the applicant on his medication and considered that he was a troubled youth “who felt it difficult to deal with prison life”. The reporting medical officer himself saw the applicant on 7 July 1997, when he treated the applicant for a sprained ankle sustained while playing football. That officer again saw the applicant on 25 July 1997, when he was “becoming frustrated and angry at his situation”. That officer found him “quite well” and prescribed a mild sedative and night-time sedation and asked the visiting psychiatrist to review him. A consultant forensic psychiatrist had also seen the applicant.
The report goes on to mention that that medical officer had no record of any input from the resident psychologist: the latter's records were retained confidentially, it could not be assumed that the latter had had no input and the latter should be contacted for information concerning any proactive treatment carried out with the applicant of which that medical officer was not aware.
44. Mr McC. completed a report on the applicant in November 1999. He mentioned that he had seen the applicant twice: on 30 June and 22 August 1997. During the interviews the applicant did not present any signs of “major psychiatric illness either of a schizophrenic or depressive nature”. There was no mention of how the applicant's detention in St Patrick's impacted on him.
45. The relevant provisions of the Constitution are:
Article 40 § 1
“All citizens shall, as human persons, be held equal before the law. This shall not be held to mean that the State shall not in its enactments have due regard to differences of capacity, physical and moral, and of social function.”
Article 40 § 3 (1)
“The State guarantees in its laws to respect, and in as far as practicable, by its law to defend and vindicate the personal rights of its citizens.”
Article 40 § 3 (2)
“The State shall, in particular, by its laws protect as best it may from unjust attack and, in the case of injustice done, vindicate the life, person, good name and property of every citizen.”
Article 40 § 4 (1)
“No citizen shall be deprived of his personal liberty save in accordance with law.”
Article 42 § 4
“The State shall provide for free primary education and shall endeavour to supplement and give reasonable aid to private and corporate educational initiative, and, when the public good requires it, provide other educational facilities or institutions with due regard, however, for the rights of parents, especially in the matter of religious and moral formation.”
Article 42 § 5
“In exceptional cases, where parents for physical or moral reasons fail in their duty towards their children, the State as guardian of the common good, by appropriate means shall endeavour to supply the place of parents, but always with due regard for the natural and imprescriptable rights of the child.”
46. The 1991 Act sets out the duties of a health board in relation to the care and protection of children residing in its administrative area. Section 2(1) defines a child as “a person under the age of 18 years other than a person who is or has been married”.
47. Section 3 provides, inter alia, as follows:
“1. It should be a function of every health board to promote the welfare of children in its area who are not receiving adequate care and protection.
2. In the performance of this function, a health board shall –
(a) take such steps as it considers requisite to identify children who are not receiving adequate care and protection and coordinate information from all relevant sources relating to children in its area;
(b) having regard to the rights and duties of parents, whether under the Constitution or otherwise –
(i) regard the welfare of the child as the first and paramount consideration, and
(ii) in so far as is practicable, give due consideration, having regard to his age and understanding, to the wishes of the child; and
(c) have regard to the principle that it is generally in the best interests of a child to be brought up in a family.”
48. The relevant parts of section 4(3)(a) provide as follows:
“Where a health board has taken a child into its care under this section, it shall be the duty of the board –
(a) subject to the provisions of this section, to maintain the child in its care so long as his welfare appears to the board to require it and while he remains a child ...”
49. Section 5 provides as follows:
“Where it appears to a health board that a child in its area is homeless, the board shall enquire into the child's circumstances, and if the board is satisfied that there is no accommodation available to him which he can reasonably occupy, then, unless the child is received into care of the board under the provisions of this Act, the board shall take such steps as are reasonable to make available suitable accommodation for him.”
50. The relevant parts of section 36 provide as follows:
“(1) Where a child is in the care of a health board, the health board shall provide such care for him, subject to its control and supervision, in such of the following ways as it considers to be in his best interests –
...
(b) by placing him in residential care (whether in a children's residential centre registered under Part VIII [of the 1991 Act], in a registered home maintained by the health board or in a school or other suitable place of residence), or
...
(d) by making such other suitable arrangements (which may include placing the child with a relative) as the health board thinks proper.
...
(3) Nothing in this section shall prevent a health board sending a child in its care to any hospital or to any institution which provides nursing or care for children suffering from physical or mental disability.”
51. The relevant parts of section 38 provide as follows:
“1. A health board shall make arrangements with the registered proprietors of children's residential centres or with other suitable persons to ensure the provision of an adequate number of residential places for children in its care;
2. A health board may, with the approval of the Minister, provide and maintain a residential centre or other premises for the provision of residential care for children in care.”
52. In 1997 the Board had two high-support units in existence for children with serious behavioural and emotional problems between the ages of 12 and 18 years. A unit in Wicklow had eight places and a unit in Dublin had four places. In that year, approval was given by the Department of Health to the Board to plan and develop a 24-place special-care unit both in Ballydowd and in Portrane. Subsequently, the matter was reviewed to allow consideration of the costs of these units and to assess the need for them. An expert consultant was appointed to consider such needs in April 1998.
53. The unit in Ballydowd (special-care unit) was completed in January 2001. Construction of the Portrane unit (a high-support unit) was planned to commence in early 2000 and its completion envisaged by September 2001. A special-care unit operates to a high standard of security whereas a high-support unit, while of similar design, operates to a lower standard of physical security.
54. In July 1998 the High Court gave judgment in a case concerning the care of a minor with special needs (minor suing through his mother and next friend S.B. – D.B. v. the Minister for Justice, the Minister for Health, the Minister for Education, Ireland, the Attorney General and the Eastern Health Board (1999) 1 Irish Law Reports Monthly 93). That judgment pointed out as follows:
“First, the High Court has already granted declaratory relief concerning the obligations of the State towards minors of the type with which I am dealing. In so doing it observed the Constitutional proprieties owed by the Court to the administrative branch of government. It went no further than making a declaration thereby affording an opportunity to the Minister to take the necessary steps to put matters right. But it expected those steps to be taken as soon as reasonably practicable.
Secondly, if the declaration was to be of any benefit to the minors in whose favour it was made, the necessary steps consequent upon it has to be taken expeditiously. Otherwise the minors, most of whom are of the age of 12 to 14 years, would have achieved majority within a few years of the declarations being granted without any benefit being gained from them.
Thirdly, the effect of a failure to provide the appropriate facilities must have had a profound effect on the lives of these minors and certainly put them at risk of harm up to and including the loss of their very lives.
Finally, due regard should be had to the efforts made on the part of the Minister to address the difficulties to date. If the Court were to take the view that all reasonable efforts had been made to deal efficiently and effectively with the problem and that the Minister's response was proportionate to the rights which fell to be protected, then normally no order of the type sought ought to be made.”
[The court orders] the Minister for Health to make available to the Eastern Health Board sufficient funding to allow the Eastern Health Board to build, open and maintain a secure 24-bed High Security Unit at Portrane, Co. Dublin, and the Minister for Health to take all steps necessary and to do all things necessary to facilitate the building, opening and maintenance of a secure 24-bed High Security Unit at Portrane, Co. Dublin. The said Unit to be in operation not later than 1 October 2001.”
55. St Patrick's came into being pursuant to section 13 of the Criminal Justice Act 1960. Section 13(3) of that Act foresaw the making of regulations providing for the management of that institution.
56. These regulations deal with the management and functioning of the institution. Section 4 provides that an inmate shall, in so far as the length of his sentence permits, be given such training and instruction and be subjected to such disciplinary and moral influences as will conduce to his reformation and the prevention of crime. Section 5 provides that, subject to the inmate not being declared unfit by the medical officer, an inmate is to be allowed regular physical recreation and exercise and is to be given such regular physical exercise as may be necessary to promote his health and physical well-being. Section 7 provides that, if the Governor is of the opinion that the receipt of letters and visits and the writing of letters by the inmates in addition to those already permitted outside of these regulations will promote the social rehabilitation of the prisoner, then he may permit the inmate to receive so many letters and visits and to write so many letters in addition to those already permitted other than by these regulations as the Governor thinks proper. Section 10 of those regulations provides that:
“So much of the Rules for the Government of Prisons 1947 ... and the Rules for the Government of Prisons 1955 ... as are made under the Prisons' Acts 1826 and 1856 shall, in so far as they are not inconsistent with these Regulations, apply and have effect in relation to inmates and the Institution in like manner as they apply and have effect in relation to prisoners and prisons.”
57. Male offenders aged between 16 and 21 may be committed to St Patrick's either while on remand or after sentencing as it is considered to provide a more suitable environment for young offenders. The majority of male offenders aged between 16 and 17 are held in St Patrick's. As at 16 May 2001, approximately one third of the detainees were 16 or 17 years of age. The regime is as liberal and relaxed as possible within the confines of a secure institution.
58. Cells are unlocked at 8.15 a.m. when the inmates may collect breakfast and then return to their cells; at 9.15 a.m. these are unlocked to permit the inmates to attend a place of employment or school; at 12.15 p.m. they come back, collect lunch and return to their cells; at 2.15 p.m. the inmates may attend a place of employment or school; at 4.10 p.m. they come back, collect their evening meal and return to their cells; at 5.15 p.m. the cells are unlocked for evening recreation; at 7.30 p.m. the inmates come back, collect supper and return to their cells; at 8 p.m. the cells are locked; and at 10 p.m. the lights are switched off.
59. All sentenced prisoners are required to work, although the workshops do not operate on a commercial basis as they are only for training purposes. The emphasis is on training in skilled or semi-skilled work.
60. The Education Unit is open five days a week and has eight full-time staff and approximately seventy to eighty full- and part-time students at any one time on the education register. Along with work training, education comprises one of the two main activities for the inmates. A broad programme of education is emphasising literary and basic education, with classes on health and social education. The unit is equipped with computers, available for learning or for recreational purposes. Students may sit for State school examinations. Upon their arrival all inmates are asked if they wish to attend education classes. Attendance and level of participation is voluntary. Any special requests or particular needs would be regularly discussed by the teaching staff.
61. Inmates are free to recreate during unlocked periods at weekends, on bank holidays, in the evenings of week days and when not attending work or education classes. Facilities include television, table games, a library, a gym and other games (including football, pool and table football) and a reading room. There are certain organised activities (including gym, pool, football, quizzes and chess). Daily newspapers, magazines and other publications are also available to inmates together with sports kits and board games.
62. In general, every prisoner is entitled to at least one visit per week, but in practice visits are allowed more frequently where circumstances permit. Visits in open centres are unsupervised and may be granted on demand. Telephone calls are frequently demanded and permitted. Inmates serving sentences are generally allowed to send two letters per week. Extra letters to family or to legal representatives may be allowed on request. An inmate awaiting trial may send out as many letters as he likes and there is no limit to the number of letters that he may receive.
63. Particular emphasis is placed on the rehabilitation of young offenders in custody and, accordingly, a wide range of services are available. An education service is provided in conjunction with vocational education committees and teachers work in the prison on a full or part-time basis. Training in various vocational skills is available to offenders, including juveniles, with some inmates going on to take city and guilds examinations. Library facilities are provided in conjunction with the public library service and a range of publications including newspapers and magazines are available for recreational purposes. A range of sports and other recreational facilities are available. The prison psychology service together with the probation and welfare services participate in the positive management of sentences and provide counselling to help offenders to cope during custody. A medical service is available including a drug-detoxification programme together with addiction counselling, the latter of which is provided in conjunction with and by various outside agencies such as Alcoholics Anonymous and Narcotics Anonymous.
64. Approximately forty to fifty staff members are employed to facilitate and provide these educational and recreational services to inmates.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-1
5-5
NON_VIOLATED_ARTICLES: 14
3
5
8
NON_VIOLATED_PARAGRAPHS: 5-1
